Citation Nr: 0106301	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  97-34 109A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


REMAND

The veteran's active duty service included a period of 
service from March 1989 to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) following 1997 decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims of service connection for 
knee, ankle, and foot disabilities.  In December 1997, the 
veteran notified the Columbia RO that she had moved from 
South Carolina to Virginia and her claims file was 
transferred to the appropriate RO.  In January 2000, the 
Washington, DC, RO granted service connection for a left knee 
disability.  Therefore, the issues on appeal are as listed on 
the first page of this decision.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
issue a decision at this time on the questions of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining examinations of the veteran.  Specifically, 
the record shows that the veteran underwent VA examinations 
in January 1997 and January 1999.  At those examinations, she 
complained of right knee, ankle, and foot pain with swelling 
in the knees and ankles.  The veteran was observed with right 
knee tenderness with some reduced motion and bilateral pes 
planus.  Examination of the ankles was normal.  The diagnoses 
were mild bilateral pes planus and a right medial ligament 
strain.  No opinion was provided as to the origin or etiology 
of the foregoing problems.

Accordingly, the Board finds that the duty to assist 
requires, among other things, that medical opinion evidence 
be obtained that takes into account the records of prior 
examinations and treatment in order to determine if any 
current right knee disability was caused by the events the 
veteran described took place in military service.  An opinion 
is also needed as to whether any foot disability, if it pre-
existed military service, was aggravated beyond its natural 
progression while in military service or, if it did not pre-
exist military service, was caused by the events the veteran 
described as having occurred in military service.  (The 
veteran's August 1987 reserve component enlistment 
examination showed "mild" pes planus.)

As for the ankle claims, and assertions that foot disability 
other than pes planus exists, the Board finds that the 
Veterans Claims Assistance Act of 2000 requires that the 
veteran be told of the information required to substantiate 
her claims.  

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
sources identified by the veteran.  Specifically, the Board 
notes that, while the RO had earlier made numerous attempts 
to obtain the veteran's active duty medical records, the 
record also indicates that she served in a reserve component 
before going on active duty.  Additionally, the record shows 
that the RO was able to obtain from the service department 
the veteran's August 1987 reserve component enlistment 
examination.  However, it is not so clear that the RO 
contacted the unit that the veteran served with while in the 
reserves.  The Board also notes that service personnel 
records may contain copies of enlistment and separation 
examinations as well as reports of physical profiles.  
However, the record does not show that the RO requested a 
copy of the veteran's service personnel records.  Likewise, 
the Board notes that the veteran's husband, in an April 1997 
statement, identified the Columbia VA medical center (VAMC) 
as a place where additional treatment records might exist.  
Lastly, while the record shows that the RO, in December 1997, 
wrote to and received a single treatment record from 
Fayetteville Orthopaedic Clinic, no subsequent requests for 
treatment records were made.  Therefore, on remand, the RO 
must take all reasonable steps to obtain and associate with 
the claims file any additional records from the above-noted 
locations.

The appeal is REMANDED to the RO for the following actions: 

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant medical records kept by the 
veteran's reserve component unit, service 
personnel records held by any military 
unit or at the National Personnel Records 
Center, and treatment records on file with 
Fayetteville Orthopaedic Clinic and the 
Columbia VAMC, as well as any other 
physician or hospital identified by the 
veteran.  In the event any attempts to 
secure information are unsuccessful, such 
efforts should be fully documented in the 
record, and the veteran should be notified 
in accordance with the Veterans Claims 
Assistance Act of 2000.

2.  The RO should undertake reasonable 
steps to inform the veteran of "any 
information, and any medical or lay 
evidence, not previously provided to [VA] 
that is necessary to substantiate" her 
claims.  She should be informed that 
medical opinions by examining or treating 
physicians providing diagnoses and 
relating the claimed disorders to service 
or to any incident of service origin 
would be especially helpful in 
adjudicating her appeal.  

3.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined to 
ascertain whether she has any current 
right knee, ankle, or foot disabilities.  
As to all current disease processes 
identified, the examiner(s) should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Next, the examiner(s) 
should give opinions as to the medical 
probability that any current disease 
process is attributable to military 
service.  As to any foot disability 
diagnosed, the examiner(s) should give 
opinions as to the medical probability 
that it existed prior to service and 
underwent a worsening beyond natural 
progression during service.  As to any 
disability of the right knee, ankles or 
feet, the examiner(s) should give opinions 
as to the medical probability that it was 
caused or made worse by service-connected 
left knee disability.  As to any of the 
claimed disabilities, if it is determined 
that there is no current disability or no 
relationship to military service or to an 
already service -connected disability, the 
examiner(s) should expressly say so and 
provide detailed reasons for such 
opinions.  All opinions provided must be 
reconciled with all other opinions of 
record including those given by the VA 
examiners in January 1997 and January 
1999.

4.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

